487 So. 2d 99 (1986)
John Paul WATKINS, Appellant,
v.
Mary Ann JACKSON, Appellee.
No. 85-965.
District Court of Appeal of Florida, Fourth District.
April 23, 1986.
Marc H. Brawer, Sunrise, for appellant.
Osborne Walker O'Quinn, Fort Pierce, for appellee.
PER CURIAM.
Appellee filed a complaint for a determination of paternity and for child support. Appellant stipulated that he was the father of appellee's child. The trial court ordered appellant to pay child support and included a retroactive award for the years 1980-84. On appeal appellant challenges only that portion of the award which awarded retroactive child support.
We affirm the trial court's award of retroactive child support on the authority of McQueen v. Stratton, 389 So. 2d 1190 (Fla. 2d DCA 1980). In McQueen, the court approved an award of retroactive child support from the date of birth. The court held,
Regarding the award of past child support, appellant has failed to show that the trial court has abused its discretion. Appellant presented no evidence at trial which would prevent an award of past child support. See § 742.041, Fla. Stat. (1979).
Id. at 1190.
AFFIRMED.
GLICKSTEIN and DELL, JJ., and HURLEY, DANIEL T.K., Associate Judge, concur.